PROVOSTY, J.
Act 47 of 1918 declares houses of assignation or prostitution to be nuisances, and authorizes the district attorney to bring suit to abate same, and to enjoin the lessee, or other occupant, or inmate, and the owner thereof from carrying on same, and provides a penalty of fine or imprisonment, or both, for any violation of the injunction, and, further, thaj; the house shall be directed to be closed, and not used for any purpose, during a period of one year; provided that the owner of the building may obtain its release from said order of closure upon furnishing bond “conditioned that he *829will * * * abate said nuisance and not permit the use of the property, for the purpose of assignation or prostitution.”
Defendant having been proceeded against under this act as owner of a building so used, and having been condemned, assails the constitutionality of said act on the ground that it deprives her of her property without due process of law.
Though she is appellant, no appearance has been made for her in this court.
The point she thus raises is obviously without merit, as has heretofore uniformly been decided. State ex rel. Wilcox v. Gilbert, 126 Minn. 95, 147 N. W. 953, 5 A. L. R. 1449; State ex rel. English v. Fanning, 96 Neb. 123, 147 N. W. 215; People ex rel. Thrasher v. Smith, 275 Ill. 256, 114 N. E. 31, L. R. A. 1917B, 1075.
Since this opinion was written a brief has been filed in which the sufficiency of the evidence to show the immoral character of the house is contested. We had not supposed such a contention would be made as the evidence in that connection is abundant.
Judgment affirmed.